                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   GORDON FOSTER LAWSON,           1:18-cv-14855-NLH

                Appellant,         OPINION

        v.

   DEUTSCHE BANK NATIONAL TRUST
   COMPANY, et al.,

                Appellees.



APPEARANCES:

GORDON FOSTER LAWSON
10 MARVIN AVENUE
LINWOOD, NJ 08221

     Pro Se Appellant

ROBERT D. BAILEY
PARKER IBRAHIM & BERG LLP.
270 DAVIDSON AVENUE, 5TH FLOOR
SOMERSET, NJ 08873

     On behalf of Appellees Deutsche Bank National Trust
     Company, Impac Funding Corporation, Impac Secured Assets
     Corporation, Mortgage Pass-Through Certificate Series 2006
     4&5, Select Portfolio Servicing Inc.

HEATHER ELIZABETH SAYDAH
WINSTON & STRAWN LLP
200 PARK AVENUE
NEW YORK, NY 10166

     On behalf of Appellee Bank of America NA and BAC Home Loan
     Servicing, LP
JEANETTE F. FRANKENBERG
STERN, LAVINTHAL & FRANKENBERG LLC
105 EISENHOWER PARKWAY
SUITE 302
ROSELAND, NJ 07068

     On behalf of Appellee Stern, Lavinthal & Frankenberg LLC
     formerly known as Stern, Lavinthal Frankenberg & Norgaard
     LLC

SEAN MICHAEL O'BRIEN
FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP
80 MAIN STREET
SUITE 460
WEST ORANGE, NJ 07052

     On behalf of Appellee Frankel Lambert Weiss Weisman &
     Gordon LLP

RICHARD P. HABER
MCCALLA RAYMER LEIBERT PIERCE, LLC
485 U.S. HIGHWAY 1 SOUTH
BLDG. F, SUITE 300
ISELIN, NJ 08830

     On behalf of Appellee McCalla Raymer Leibert Pierce LLC


HILLMAN, District Judge

     Pending before the Court is the debtor’s appeal of the

Bankruptcy Court’s dismissal of his adversary proceeding.    For

the reasons expressed below, the decision of the Bankruptcy

Court will be affirmed, and the debtor’s appeal will be

dismissed.

                           BACKGROUND

     On September 26, 2006, appellant, Gordon Forster Lawson,

entered into a note and mortgage with Coast Mortgage Corporation



                                2
to purchase a home located at 10 Marvin Avenue, Linwood, New

Jersey in the amount of $631,400.    On September 28, 2006, Lawson

entered into a secondary note and mortgage with Coast Mortgage

Corporation in connection with the same property in the amount

of $180,400.   Both mortgages were recorded, and were eventually

assigned to Appellee Deutsche Bank.

     On December 8, 2015, Deutsche Bank commenced a foreclosure

action in the Superior Court of New Jersey, Atlantic County.

Lawson filed an answer contesting the foreclosure, arguing that

Deutsche Bank had no standing to prosecute the foreclosure

because of defects in the loan documentation.    Lawson also

asserted claims of fraud and misrepresentation.    Discovery was

undertaken, Lawson inspected the original loan documents, and

Deutsche Bank moved to strike Lawson’s answer and for summary

judgment in its favor.   The state court granted Deutsche Bank’s

motion and permitted Deutsche Bank to proceed with the judgment

of foreclosure.   Lawson filed a motion for reconsideration,

which the state court denied.

     On February 21, 2018, Lawson filed a Chapter 13 bankruptcy

petition in this District, which stayed the entry of final

judgment of foreclosure in state court. 1   Deutsche Bank filed a


1 A chapter 13 bankruptcy is also called a wage earner’s plan. It
enables individuals with regular income to develop a plan to
repay all or part of their debts. Under this chapter, debtors


                                 3
proof of claim in the amount of $1,019,701.05 on the first note

and $363,072.36 on the second note.    Deutsche Bank and Select

Portfolio, the servicer of the mortgages, also filed objections

to Lawson’s Chapter 13 plan, arguing that the plan was not

feasible.

     Shortly thereafter, on June 1, 2018, Lawson filed an

adversary complaint, the dismissal of which is the subject of

his instant appeal.    In his adversary complaint, Lawson

challenged the standing of the named defendants – appellees here

- to pursue their objections to confirmation and participate in

his Chapter 13 case.    Lawson alleged that the defendants used

false documents and different names of real parties of interest

to quickly pursue state court foreclosure matters and their

claims in his Chapter 13 bankruptcy case thereby causing him

irreparable harm.   He argued, among other things, that

defendants had no standing because of their violations of the

Federal False Claims Act, 31 U.S.C. § 3729, 18 U.S.C. § 473

(Dealing in counterfeit obligations or securities), and the Fair

Debt Collections Practices Act (“FDCPA”).

     Three weeks later, Lawson filed a case in the Eastern

District of Virginia (1:18-cv-00640-LO-IDD, Lawson v. Merscorp



propose a repayment plan to make installments to creditors over
three to five years. See 11 U.S.C. § 1322.



                                  4
Holdings, Inc. et al.) against the same parties alleging the

same claims under the same statutes above, plus the Truth in

Lending Act, 15 U.S.C. § 1601 et seq., seeking damages in the

amount of $2,500,000.     As the Bankruptcy Court noted, Lawson’s

adversary complaint and the E.D. Virginia action are essentially

identical. 2

        Defendants moved to dismiss Lawson’s adversary complaint on

numerous grounds.     The Bankruptcy Court granted defendants’

motions, finding the following (see Docket No. 1 at 9-22):

    •   Lawson’s claim regarding defendants’ lack of standing to

        file a proof of claim or object to plan confirmation

          o The Bankruptcy Court found that because only the

             Deutsche Bank defendants filed proofs of claim and

             filed objections to confirmation, none of the other

             defendants had or could have taken the action Lawson

             objected to, and Lawson’s claims against those

             defendants were therefore dismissed.

          o With regard to the Deutsche Bank defendants, Lawson

             argued that these parties did not have standing due to


2 In November 2018, claims against several defendants were
dismissed. Currently pending is the court’s order to show cause
as to why Lawson’s claims against the remaining defendants
should not be dismissed for failure to effect proper service
under Fed. R. Civ. P. 4(m). Lawson’s response is due October 5,
2019. (1:18-cv-00640-LO-IDD, Docket No. 64.)



                                   5
         fraud in the assignment process resulting in the

         mortgage not being properly assigned to them.     The

         Bankruptcy Court found that the state court had

         determined that the Deutsche Bank defendants had

         standing to enforce in that action, and accordingly

         they were considered parties in interest in Lawson’s

         bankruptcy with the right to object to Lawson’s

         proposed plan.   The Bankruptcy Court dismissed

         Lawson’s adversary complaint against the Deutsche Bank

         defendants to the extent that Lawson alleged that they

         had no standing to file claims or participate in plan

         confirmation.

•   Lawson’s allegation of fraud in the assignment of the

    mortgage

      o The Bankruptcy Court found that New Jersey’s entire




                                6
          controversy doctrine, 3 res judicata principles, 4 and

          the Rooker-Feldman doctrine 5 precluded the

          consideration of Lawson’s fraud claim because the

          state court had already determined that the Deutsche

          Bank defendants had standing to enforce the notes and

          mortgages.   The Bankruptcy Court also found that

          Lawson’s claims were inextricably intertwined with the


3 New Jersey's entire controversy doctrine “embodies the
principle that the adjudication of a legal controversy should
occur in one litigation in only one court; accordingly, all
parties involved in a litigation should at the very least
present in that proceeding all of their claims and defenses that
are related to the underlying controversy.” Wadeer v. New
Jersey Mfrs. Ins. Co., 110 A.3d 19, 27 (N.J. 2015) (citations
and quotations omitted). The purpose of the entire controversy
doctrine “are threefold: (1) the need for complete and final
disposition through the avoidance of piecemeal decisions; (2)
fairness to parties to the action and those with a material
interest in the action; and (3) efficiency and the avoidance of
waste and the reduction of delay.” Id. (citations and
quotations omitted).

4 Res judicata encompasses claim and issue preclusion.   U.S. v. 5
Unlabeled Boxes, 572 F.3d 169, 174 (3d Cir. 2009).

5 Under the Rooker-Feldman doctrine, which is derived from the
two Supreme Court cases, District of Columbia Court of Appeals
v. Feldman, 460 U.S. 462 (1983) and Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923), lower federal courts lack subject
matter jurisdiction to engage in appellate review of state court
determinations or to evaluate constitutional claims that are
inextricably intertwined with the state court’s decision in a
judicial proceeding. Port Authority Police Benev. Ass’n, Inc.
v. Port Authority of New York and New Jersey Police Dept., 973
F.2d 169, 177 (3d Cir. 1992); In re Knapper, 407 F.3d 573, 580
(3d Cir. 2005) (“The Rooker-Feldman doctrine prevents ‘inferior’
federal courts from sitting as appellate courts for state court
judgments.”).


                                 7
         state court order because granting Lawson’s relief

         would require the Bankruptcy Court to determine that

         the state court order was wrong, or at a minimum,

         would void the state court’s ruling that Deutsche Bank

         did have standing.

•   Lawson’s claims of general fraud and other claims

      o The Bankruptcy Court dismissed any claims Lawson

         brought seeking damages rather than a challenge to

         standing under the doctrine of permissive abstention.

         The Bankruptcy Court found that because the same

         claims were pending in Lawson’s Virginia action, and

         Lawson did not assert any claims under state law,

         allowing Lawson’s claims to be heard in the Eastern

         District of Virginia was the best course.

      o The Bankruptcy Court explained, “The only connection

         to this bankruptcy case is the extent to which the

         lawsuit might represent an asset of Mr. Lawson.    By

         making the same allegations in the Virginia Action and

         stating that this court does not have jurisdiction

         over his claims, Lawson has indicated his preferred

         jurisdiction.   Though the Virginia Action was filed

         second, it includes the additional TILA allegations,

         therefore is more comprehensive of Mr. Lawson's



                                8
          claims.    Thus, this court would permissively abstain

          in favor of the Virginia Action.”

                             DISCUSSION

     A.   Jurisdiction and Standard of Review

     This Court has jurisdiction over the appeal from the

Bankruptcy Court’s October 4, 2018 order pursuant to 28 U.S.C. §

158(a), which provides in relevant part: “The district courts of

the United States shall have jurisdiction to hear appeals from

final judgments, orders and decrees . . . of bankruptcy judges

entered in cases and proceedings referred to the bankruptcy

judges under section 157 of this title.    An appeal under this

subsection shall be taken only to the district court for the

judicial district in which the bankruptcy judge is serving.”

     In reviewing a determination of the bankruptcy court, the

district court subjects the bankruptcy court’s legal

determinations to plenary review, reviewing its factual findings

for clear error, and considering its exercise of discretion for

abuse thereof.   In re United Healthcare Sys., Inc., 396 F.3d

247, 249 (3d Cir. 2005).

     B.   Analysis

     The Court construes Lawson’s appeal of the Bankruptcy

Court’s decision dismissing his adversary complaint to assert

two bases for appeal:    (1) the Bankruptcy Court erred by



                                  9
applying “Equity instead of law” when it dismissed his adversary

complaint; and (2) the Bankruptcy Court erred by not finding

that the defendants lacked standing because of an “immense

fraud” scheme committed by the defendants.    (Docket No. 4 at 2-

3.)   The Court finds neither argument availing.

      It is true that bankruptcy courts are courts of equity and

apply the principles and rules of equity jurisprudence in the

administration of bankruptcy proceedings.    In re Tribune Media

Co., 799 F.3d 272, 287 (3d Cir. 2015) (quoting Young v. United

States, 535 U.S. 43, 50 (2002) and Cybergenics Corp. v. Chinery,

330 F.3d 548, 567 (3d Cir. 2003) (quotations and alterations

omitted)).   In contrast to the administration of a debtor’s

bankruptcy, an adversary proceeding, however, “is essentially a

self-contained trial - still within the original bankruptcy case

- in which a panoply of additional procedures apply,” and

“[m]any of these procedures derive in whole or in part from the

Federal Rules of Civil Procedure, giving an adversary proceeding

all the trappings of traditional civil litigation.”    In re

Mansaray-Ruffin, 530 F.3d 230, 234–35 (3d Cir. 2008) (citing

Fed. R. Bankr. P. 7001).

      In resolving the motions to dismiss Lawson’s adversary

proceeding, the Bankruptcy Court appropriately applied the same

procedural rules that a district court would apply if his case



                                10
were brought in the district court - namely, Fed. R. Civ. P.

12(b)(6).   See id. (explaining that Fed. R. Civ. P. 4, 12, 26-

37, 41, 55 and 56 all apply in an adversary proceeding); In re

Hartman, 2017 WL 2230336, at *3 n.4 (D.N.J. 2017) (explaining

that Federal Rule of Civil Procedure 12(b)(6) applies to a

bankruptcy court’s resolution of motion to dismiss an adversary

proceeding by Federal Rule of Bankruptcy Procedure 7012); Fed.

R. Bankr. P. 7012(b) (“Applicability of Rule 12(b)–(i)

F.R.Civ.P. Rule 12(b)–(i) F.R.Civ.P. applies in adversary

proceedings.”).

     The Bankruptcy Court also appropriately applied the

relevant law to assess Lawson’s claims in his adversary

complaint - the law of res judicata, the Rooker-Feldman

doctrine, standing, the New Jersey entire controversy doctrine,

and abstention.   See Maritime Elec. Co., Inc. v. United Jersey

Bank, 959 F.2d 1194, 1213 (3d Cir. 1991) (citing Grogan v.

Garner, 498 U.S. 279 (1991)) (“[T]here is nothing inherently

objectionable to bankruptcy courts giving preclusive effect to

valid prior judgments, even if doing so would inevitably

establish a creditor's claim in a core proceeding.   The doctrine

of collateral estoppel (issue preclusion) may be used in a

subsequent bankruptcy proceeding to prevent relitigation of

issues that were actually and necessarily resolved in a prior



                                11
nonbankruptcy adjudication.”); In re Knapper, 407 F.3d 573, 581

(3d Cir. 2005) (explaining that under the Rooker-Feldman

doctrine, a bankruptcy court is prohibited from reviewing the

state court’s judgment because such review would run afoul of

the prohibition of lower federal courts from sitting as

effective courts of appeal for state court judgments, and the

application of the Rooker–Feldman doctrine bars a litigant's

federal claims and divests the bankruptcy court of subject

matter jurisdiction over those claims);   In re Merritt, 702 F.

App’x at 94 (affirming the district court’s affirmance of the

bankruptcy court’s dismissal of the adversary complaint, which

alleged that the mortgage servicer lacked standing to file a

proof of claim); Matter of Reach, McClinton and Co., Inc., 102

B.R. 381, 390 (D.N.J. 1989) (affirming the bankruptcy court’s

application of the New Jersey entire controversy doctrine in

dismissing the adversary complaint); In re Miller, 2018 WL

6132033, at *4 (Bkrtcy. D.N.J. 2018) (dismissing the adversary

complaint under New Jersey’s entire controversy doctrine); 6   In


6 The Court recognizes that the New Jersey entire controversy
doctrine is considered an “equitable doctrine,” Oliver v.
Ambrose, 705 A.2d 742, 748 (N.J. 1998), but the application of
that equitable doctrine does not mean that the Bankruptcy Court
wore its “court of equity” hat instead of its “court of law” hat
when assessing the validity of Lawson’s legal claims asserted in
his adversary complaint, especially considering the numerous
reasons Lawson’s complaint was not properly before the
Bankruptcy Court.


                                12
re Galtieri, 172 F. App’x 397, 399, 2006 WL 358546, at *2 (3d

Cir. 2006) (explaining that the district court affirmed the

bankruptcy court’s decision that permissive abstention was

warranted, and that decision was not subject to appellate

review); Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 730

(1996) (“We have not strictly limited abstention to ‘equitable

cases,’ but rather have extended the doctrine to all cases in

which a federal court is asked to provide some form of

discretionary relief.”).

     In short, “‘legal claims are not magically converted into

equitable issues by their presentation to a court of equity.’”

Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 52 (1989)

(quoting Ross v. Bernhard, 396 U.S. 531, 538 (1970))

(alterations omitted).   While the Bankruptcy Court relied in

part on equitable doctrines it also applied well-defined and

long-established legal rules of procedure and principles of

subject matter jurisdiction in dismissing Lawson’s adversary

proceeding.   Accordingly, the Bankruptcy Court did not

improperly “apply Equity before Law” as argued by Lawson.

     With regard to Lawson’s claim that the Bankruptcy Court

improperly determined that Deutsche Bank had standing to file a

claim in, and object to, his Chapter 13 bankruptcy case, the

Court finds that the Bankruptcy Court properly considered the



                                13
issue.   The Bankruptcy Court noted that Lawson claimed that

fraud existed in the mortgage and note assignment, and that

Deutsche Bank contested Lawson’s claims of fraud.   The

Bankruptcy Court did not resolve the disputed factual issue,

however, because the state court had already determined that

Deutsche Bank had standing to enforce its foreclosure claim in

state court, even after considering Lawson’s allegations of

fraud.   Because the state court found that Deutsche Bank had a

right to payment there, the Bankruptcy Court found that Deutsche

Bank was a “party of interest” with standing to object to

Lawson’s Chapter 13 filing, citing to 11 U.S.C. § 1324(a), which

provides, “A party in interest may object to confirmation of the

plan.”

     In his appeal of that decision, Lawson does not show how

the Bankruptcy Court erred in its analysis, and instead Lawson

simply advances the same argument he made to the Bankruptcy

Court and the state court regarding the alleged fraud in the

assignment of his mortgage.   The Court does not find that the

Bankruptcy Court erred in its determination that Deutsche Bank

was a party in interest which had the right to contest Lawson’s

Chapter 13 plan and file a claim as a creditor in Lawson’s

bankruptcy case.   See, e.g., In re Kressler, 40 F. App’x 712,

713–14 (3d Cir. 2002) (quoting Dewsnup v. Timm, 502 U.S. 410,



                                14
417 (1992)) (“When a lien secures real property, ‘the creditor’s

lien stays with the real property until the foreclosure.’”); 11

U.S.C. 101(5) (“The term ‘claim’ means—(A) right to payment,

whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed,

undisputed, legal, equitable, secured, or unsecured; or (B)

right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such

right to an equitable remedy is reduced to judgment, fixed,

contingent, matured, unmatured, disputed, undisputed, secured,

or unsecured.”); In re Global Indus. Technologies, Inc., 645

F.3d 201, 210 (3d Cir. 2011) (“To object to the confirmation of

a [] plan in bankruptcy court, a party must, in the first

instance, meet the requirements for standing that litigants in

all federal cases face under Article III of the Constitution.”);

cf. id. (“Standing in bankruptcy cases is also governed by the

terms of 11 U.S.C. § 1109(b), which provides that ‘[a] party in

interest, including the debtor, the trustee, a creditors'

committee, an equity security holders' committee, a creditor, an

equity security holder, or any indenture trustee, may raise and

may appear and be heard on any issue in a case under this

chapter.’   11 U.S.C. § 1109(b).    The list of potential parties

in interest in § 1109(b) is not exclusive. On the contrary, that



                                   15
section has been construed to create a broad right of

participation . . . [and] [s]tatus as a party in interest is of

particular relevance [] because the Bankruptcy Code expressly

provides that parties in interest ‘may object to confirmation of

a plan.’ 11 U.S.C. § 1128(b).”).

                             CONCLUSION

     For the reasons expressed above, the Court finds that the

bankruptcy court did not err in dismissing Lawson’s adversary

complaint.   The order of the Bankruptcy Court will be affirmed,

and Lawson’s appeal dismissed.   An appropriate Order will be

entered.



Date:   September 13, 2019              s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 16
